Exhibit 10.10
(AMERICAN COMMERCIAL LINES LOGO) [c34624c3462402.gif]
Dear Dawn:
We are pleased to extend an offer of employment to you for the position of
Senior Vice President — General Counsel & Corporate Secretary; reporting to Mike
Ryan, President & Chief Executive Officer. Below is an outline of the
compensation and benefits package that the company is offering for your
consideration:
Position: Senior Vice President — General Counsel & Corporate Secretary
Departmental Responsibilities: Responsible for the direction and management of
the company’s legal activities and will serve as chief legal advisor to the
President and Chief Executive Officer.
Salary Grade I Base Annual Salary: Grade 18 / $225,000. Your salary will be paid
on a semi-monthly basis, in accordance with ACL’s payroll practice and
procedures for salaried employees. Your salary will be subject to change from
time to time based upon your job performance.
Annual Incentive Plan Eligibility: Target AIP bonus opportunity of up to 65% of
annual base earnings. AIP bonus eligibility is determined by achievement of
overall company financial performance targets, departmental goals and objectives
and individual performance measures which may be established by ACL from time to
time. All AIP bonus payments are subject to approval by the Compensation
Committee of the Board of Directors. Any AIP bonus payments will be calculated
and disbursed following the release of the Company’s audited financial results
for the given calendar year (generally occurring each February).
Lone-Term Incentive Eligibility: Target LTI opportunity equal to approximately
100% of annual base earnings. All LTI equity grants are subject to the terms of
ACL’s stock ownership plan(s), must be approved by the Board of Directors, and
are generally issued during the first calendar quarter of each year.
American Commercial Lines LLC

 



--------------------------------------------------------------------------------



 



April 25,2008
Landry, Dawn R.
Page 2
Employee Benefits: As a salaried employee you will be eligible to participate in
company-sponsored employee benefit programs that include, but are not limited
to, ACL’s group medical, dental, vision, short-term and long-term disability,
life insurance and retirement savings plans. Details of the benefit programs are
contained in plan documents and summary plan descriptions that will be provided
to you once you begin employment with the Company.
Vacation: You will be eligible for three (3) weeks of vacation for the remainder
of the 2008 calendar year. Beginning in 2009, you will be eligible for four
(4) weeks of vacation each calendar year. Vacation accrual and scheduling are
subject to ACL’s salaried vacation policy.
Pre-employment Screening: This employment offer is contingent upon successful
completion of a background investigation which may include passing a company
provided substance abuse screen.
The foregoing summarizes the terms and conditions applicable to the employment
position being offered to you. However, should you accept this position; you
will be subject to the employment policies and procedures generally applicable
to salaried employees of ACL. This letter is provided for informational purposes
only and does not constitute an agreement or contract
Dawn, ACL is very excited about offering you this opportunity. We believe you
will make significant contributions toward our future success. We would
appreciate your consideration and acceptance of this offer as soon as possible.
Please indicate your acceptance by signing in the space provided below and
return via fax to 812-288-0434.
Regards,

-s- Nick Fletcher
Nick Fletcher
Senior Vice President — Human Resources
By signing below, I agree to accept employment with ACL under the terms outlined
herein. I acknowledge and agree that my employment with ACL does not breach any
agreements with any other employer and I further agree to maintain the secrecy
of, and not to use in any way, any confidential or proprietary information or
trade secrets belonging to any other employer in the performance of my duties
for ACL. I understand and agree that this letter is provided for information
purposes only and does not guarantee employment for any definite duration. I
understand that I shall have the right to terminate my employment with ACL at
any time for any reason by providing ACL with reasonable notice and the Company
shall have the same right to discontinue my employment at any time for any
reason.

     
-s- Dawn R. Landry
  25 Apr 08  
Dawn R. Landry
  Date

American Commercial Lines LLC

 